DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dainippon (JP 2017114560 A).
Regarding claims 1-8 and 10-18, Dainippon teaches a blank for a gable top carton comprising a plurality of longitudinal crease lines (i.e. vertical folds; see Fig. 1), which extend along a longitudinal first direction of said sheet packaging material; a plurality of transversal crease lines (i.e. horizontal folds), which extend along a transversal second direction of said sheet packaging material, which is transversal to said first longitudinal direction, at least one first additional crease line (46), which .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dainippon in view of Barbieri et al. (US 2017/0253365 A1; hereinafter Barbieri).
Regarding claim 9, Dainippon discloses the claimed invention except for the slanted crease lines creating an angle ranging between 91 and 93 degrees.  Barbieri teaches a sheet packaging material for producing sealed packages for pourable food products wherein an angle created by slanted crease lines is preferably 92 degrees (see Par. 0209).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Dainippon’s carton to have a tilted top wall where the rear wall is taller than a front wall in order to create a carton that allow for the contents to pour out more easily (Barbieri; see Par. 0042).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734